DETAILED ACTION
Claims 1-11 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transmission,” and “an eccentric actuator mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “eccentric actuator mechanism” in claim 9; in this case “mechanism” is a generic place holder and “eccentric actuator” is a function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 47,146) in view of Stuart  (US 1,821,123).
    PNG
    media_image1.png
    649
    836
    media_image1.png
    Greyscale

Annotations on White fig 2.

Regarding claim 1, White discloses a swivel piston pump (fig 2, swivel piston pump is disclosed, pg 1, col 2, line 1) for liquid and gaseous fluids, comprising: a pump housing (fig 2, see annotated drawing) having at least two sector-shaped working chambers (fig 2, pistons EE are set inside the working chamber, see drawing above) opposing each other diametrically with respect to a pivot axis (fig 2, piston EE rotates on axis, see drawing below) positioned therebetween; a swivel piston (fig 2, piston EE)  having at least two displacement sections (fig 2, pistons E and E)  which extend diametrically with respect to the pivot axis and which are each received in a swiveling manner in one of the working chambers (both pistons E swivel in the pump chamber)… which moves the swivel piston  alternately between two turning points on a pivoting motion (piston E E pivots on the rotation axis and switches directions when reaching either chamber A) contained within the working chamber; a set of outlet valves (fig 2, valve S) which allow a volume displaced from the working chambers to exit toward a pump outlet (tube C); and a set of inlet valves (valve T) which allow a volume flowing into the working chambers  to enter from a pump inlet (Chambers A A are open at the bottom to admit water, pg 1, col 2, 
Stuart teaches an oscillating electrical drive (pg 1 line 44).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to motivate the swivel piston of White with the oscillating motor of Stuart in order to reduce manual labor for operating the White pump by providing a power drive (Stuart, pg 1 line 86). Furthermore it would be in the ordinary skill in the art to combine the motor of Stuart with White such that the electrical drive moves the swivel piston through the pump stroke.
Regarding claim 2, White discloses the swivel piston pump according to Claim 1, wherein the cavity  of the swivel piston  is opened towards an axial side relative to the pivot axis (fig 3 shows tube C extending upward through the housing axis), and an orifice of the pump inlet  or pump outlet (tube C overlaps the interior of the piston EE at the center of the piston)  facing the swivel piston  is formed in the pump housing  so as to overlap an opened cross- section of the cavity (Piston cavity E is open upward via tube C).
Regarding claim 3, White discloses the swivel piston pump according to claim 1, wherein the opened cross-section of the cavity extends annularly around the pivot axis (tube C extends annularly around a center axis, because the tube C center is the center axis), and the orifice of the pump inlet or pump outlet (tube C is the outlet and is disposed centrally) is disposed centrally with respect to the pivot axis (tube C is the pivot axis, therefore the outlet at tube C is also on the pivot axis). 

…
Regarding claim 8, White in view of Stuart teaches the swivel piston pump according to 1 discloses, wherein the electrical drive is configured as a rotary solenoid drive (fig 1, motor oscillates by partially rotating on a shaft, pg 1 l 44, 65) having an armature which can be pivoted electromagnetically (electromagnetic polarization driven, pg 1 l 65) around a pivot axis (axis b3, pg 5 l 8) between two working points, and is fixed non-rotatably with the swivel piston (connecting the motor to the pump shaft is within the ordinary skill in the art). 
Process claims will be examined under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claim 10, White discloses a method of using a swivel piston pump according to 1 for pumping liquid and/or gaseous fluids. The material or article worked upon does not limit an apparatus claim, the pump appears capable of pumping a liquid (MPEP 2115).
Regarding claim 11, White discloses a method of using a swivel piston pump according to 1 discloses as a lubricating oil pump for a transmission. The pump used as a lubricating oil pump for a transmission is an intended use of the device, and does not differentiate the apparatus from the prior art and is of no patentable significant (See MPEP 2114-2116).  Applicant has not disclosed any structural .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Stuart in view of Phillips (US 2,990,782).
Regarding claim 5, White discloses the swivel piston pump according to claim 1. White does not disclose a molded plastic part having an overmolded steel shaft as the pivot axis.
Phillips teaches an analogous pump wherein a molded plastic (plastic sheath 142, c 8 l 46-65) part having an overmolded steel shaft (steel core 138) as the pivot axis. It would have been obvious to a person of ordinary skill in the art to coat the steel core shaft of White with a plastic sheath of Phillips in order to afford a lower-coefficient of friction for the shaft, thereby increasing the mechanical efficiency of the pump.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Stuart in view of Merz (US 4,443,169).
Regarding claim 6, White discloses the swivel piston pump according to 1 discloses. White does not disclose wherein the outlet valves are formed by flexible lock vanes which release an outlet side of a valve opening.
Merz teaches an analogous pump outlet valve formed by flexible lock vanes which release an outlet side of the valve opening (fig 2, flexible tongue 17 of valve 14, c 2 l 65-67). Because both references teach the use of check valves out the outlet, it would have been obvious to one of ordinary skill in the art to substitute the flexible valve of Merz for the outlet valves S of White to achieve the predictable result of a check valve at the outlet.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Stuart in view of Lopez (US 2014/0299,221).
Regarding claim 7, White discloses the swivel piston pump according to claim 1. White does not disclose wherein the inlet valves are each formed by an arrangement of prisms of triangular cross-section which are flexibly movable with respect to each other, said prisms being disposed with an apex edge of the cross-section facing a flow direction and being disposed perpendicularly facing a shut-off direction with a lateral side of the cross-section. 
Lopez teaches analogous inlet valves which are each formed by an arrangement of prisms (fig 14, target check valve 3976, 3978, par 0134, par 0194) of triangular cross-section which are flexibly movable with respect to each other, said prisms being disposed with an apex edge of the cross-section facing a flow direction and being disposed perpendicularly facing a shut-off direction with a lateral side of the cross-section.  Because both references teach the use of check valves at the inlet, it would have been obvious to one of ordinary skill in the art to substitute the check valve of Lopez for the inlet valves T of White to achieve the predictable result of a check valve at the inlet.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746